DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-15 are pending in this application. Applicant’s election without traverse of Group I (Claims 1-7) in the reply filed on 12/16/2020 is acknowledged.
 Claims 8-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/16/2020.
Claims 1-7 are examined in this application. This communication is the first action on the merits. As of the date of this communication, no Information Disclosure Statement (IDS) has been filed with this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A) The term "thin" in claim 1, line 2 is a relative term which renders the claim indefinite.  The term "thin" is not defined by the claim, the specification does not provide a standard for ascertaining the 

B) The phrase “where three bend reliefs . . . allow the folding of the two ends” in Claim 4, lines 3-4 renders the claim indefinite because it is not clear if the bend reliefs in the tabs are allowing the folding of the two ends (as current language suggests) or if the grooves in line 1 allow the folding of the two ends. For the purposes of examination, “where three bend reliefs . . . allow the folding of the two ends” has been construed to be that the grooves of line 1 allowing folding of two ends while the bend reliefs allow folding of the tabs.

C) The term “outlet duct registers” in Claim 5, line 3 & Claim 6, line 2 render the claims indefinite because it is not clear how a single diverting apparatus can be attached to multiple registers. For the purposes of examination, “outlet duct registers” has been construed to be a single outlet duct register of the outlet duct register.

D) The terms "lightweight" & “durable” in claim 7 are relative terms which renders the claim indefinite.  The terms "lightweight" & “durable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination, "lightweight" & “durable” have been construed to be any structure forming the other limitations of the claims.

E) Claims 2-3 are also rejected due to their dependency on Claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 & 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Number 4,602,556 to Gladden.

A) As per Claim 1, Gladden teaches an air diverting apparatus (Gladden: Figure 1), comprising: 
a thin sheet having a flat surface (Gladden: best shown in Figure 6), the flat surface comprising a middle part (Gladden: Figure 6, Item 21), three tabs (Gladden: Figure 6, Item 45, 47 & 49), and two foldable ends (Gladden: Figure 6, item 41 & 43), the middle part being adapted between the two foldable ends, wherein the three tabs and the two foldable ends are folded at an angle to be mounted on outlet duct registers of an indoor installation of an HVAC system to provide indoor air flow and indoor air diversion (Gladden: best shown in Figure 7 over register).

B) As per Claim 2, Gladden teaches that the middle part is in a rectangular shape or a square shape (Gladden: Figure 6, Item 21).

C) As per Claim 3, Gladden teaches that the two foldable ends are in triangular shapes (Gladden: Figure 6, items 41 & 43).

 a pair of grooves is provided at a juncture of the middle part and each of the two foldable ends, and wherein three bend reliefs are provided on the three tabs to allow the folding of the two ends and the three tabs (Gladden: Figure 6, items 51 are score lines which are grooves and bend reliefs for all tabs and the two ends).

E) As per Claim 5, Gladden teaches that the two foldable ends make an angle with a plane of a register surface, when the apparatus is mounted on the outlet duct registers (Gladden: best shown in Figure 7).

G) As per Claim 7, Gladden teaches that the apparatus is a lightweight and a durable apparatus (As Examiner noted above in 112(b), the apparatus is the same structure as claimed invention and therefore is both lightweight and durable).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gladden in view of US Patent Publication Number 2014/0364049 A1 to Couto.

A) As per Claim 6, Gladden teaches that the apparatus is mounted on the outlet duct registers using at least one fastener (Gladden: Figure 8, Item 17).
Gladden does not explicitly teach that the apparatus is mounted using at least a pair of fasteners.
However, Couto teaches at least a pair of fasteners mounting an air diverting apparatus (Couto: Figure 1, holes 122 accommodate plurality of fasteners as discussed in Paragraph 0043).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Gladden by having a pair of fasteners, as taught by Couto, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Gladden with these aforementioned teachings of Couto with the motivation of further securing the system to the register to prevent rotation relative to the register.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A) US Patent Number 2,080,726 to Lowinger
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Allen R Schult/Examiner, Art Unit 3762